Citation Nr: 0721717	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

The validity of an overpayment of Department of Veterans 
Affairs (VA) death pension benefits in the calculated amount 
of $5,520.00.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service in the 1960's.  He died 
in January 1996.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2004, a statement of the case was issued in February 2005, 
and a substantive appeal was received in March 2005.  A Board 
hearing at the RO was scheduled in March 2007.  However, the 
appellant failed to appear and to date, she has not filed a 
motion for a new hearing.  


FINDINGS OF FACT

1.  Beginning in December 2003, the appellant began receiving 
Social Security Administration benefits in an amount in 
excess of the maximum VA annual pension rate of $6,634.00.

2.  The appellant continued to receive VA death pension 
benefits in the amount of $552.00 monthly until September 
2004, which totaled $5,520.00.  


CONCLUSION OF LAW

An overpayment of VA death pension benefits in the calculated 
amount $5,520.00 was validly created.  38 U.S.C.A. §§ 1521, 
5107 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The President has signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, enhanced the assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
5103 (West 2002)).  Considering the nature of this case, 
which involves a determination as to the validity of the 
debt, the Board holds that the provisions of the VCAA are 
inapplicable to the instant case.  The Board believes this 
conclusion to be consistent with the holding of the United 
States Court of Appeals for Veterans Claims in Barger v. 
Principi, 16 Vet.App. 132 (2002) (holding that the duties 
specified in the are relevant to chapter 51 of title 38 of 
the United States Code and do not apply in cases which are 
governed by chapter 53.

At any rate, after reviewing the claims file, the Board finds 
the appellant has been fully advised of the basis for the 
creation of the overpayment.  She has been furnished detailed 
accountings of the monies paid and monies due, and of the 
reasons for the creation of the debt.  No further notice is 
necessary in this case.  In sum, even if VCAA were to apply 
to this case, the Board concludes that there has been 
substantial compliance with all notice and assistance 
requirements.  

Analysis

The appellant is challenging the validity of an overpayment 
of VA death pension benefits in the calculated amount of 
$5,520.00.  See VAOPGCPREC 6-98 (Apr. 24, 1998); 38 C.F.R. § 
1.911(c).   The Board notes that the appellant has not 
submitted a request to waive the overpayment amount.  Thus, 
this decision only addresses the validity of the debt. 

Under the applicable governing legal criteria, the maximum 
rate of death pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. § 3.23.  In determining income 
for purposes of entitlement to pension under the improved 
pension program, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271.  
Certain expenses, including unreimbursed medical expenses, 
may be deducted from countable annual income during the 12-
month annualization period in which they were paid.  38 
C.F.R. § 3.272. 

The appellant was awarded VA death pension benefits, 
effective September 1, 1999.  In an August 1999 letter, VA 
advised the appellant that her pension award was based on 
information that she had no income from any source, including 
Social Security.  The appellant was clearly informed that she 
must notify the RO immediately if her income changed.  A 
follow up reminder letter of this requirement was sent in 
March 2001.  In July 2004, VA determined that in December 
2003 the appellant began receiving Social Security 
Administration benefits in an amount which exceeded the 
maximum VA allowable pension rate (MAPR) of $6,634.00.  That 
same month, the RO sent a letter to the appellant indicating 
that it proposed to stop her payments effective December 1, 
2003.     

In August 2004, the appellant submitted a statement along 
with notarized statements from her son and daughter, which 
indicated that her daughter and her daughter's four children 
resided with the appellant who supported them; and that the 
appellant paid $275.00 towards rent and $175.00 for 
utilities.  

In October 2004, the RO sent two letters to the appellant.  
The first indicated that her pension benefit payments had 
been terminated due to the change in her income.  The second 
letter notified the appellant of an overpayment amount of 
$5,520.00.  An accounting, which was attached to the February 
2005 statement of the case, showed that from December 2003 to 
September 2004, the appellant continued to receive monthly 
payments in the amount of $552.00, which over the 10 month 
period totaling $5,520.00.

The appellant has not submitted any evidence of unreimbursed 
medical expenses that could be deducted from her countable 
income.  The Board recognizes that the appellant indicated 
that she paid approximately $450 monthly in rent and 
utilities.  Nevertheless, these expenses are not excluded 
from countable income under 38 C.F.R. § 3.272.  Moreover, the 
Board recognizes statements from the appellant and her 
daughter that indicated that she supported her daughter and 
her daughter's four children.  However, the evidence of 
record shows that the appellant's daughter was 24 years old 
in 2003.  She had not previously been found to be permanently 
incapable of self support prior to reaching the age of 18.  
Further, the evidence of record does not show that the 
veteran had adopted the daughter's four children prior to his 
death.  Thus, neither the appellant's daughter nor the 
daughter's children can be considered dependents for VA 
purposes.  See 38 C.F.R. § 3.57.  

In sum, the record shows that the appellant's countable 
income from December 2003 exceeded the limit for VA death 
pension benefits.  Therefore, the Board finds that a 
preponderance of the evidence supports the conclusion that 
the overpayment in the amount of $5,520 is valid.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


